Citation Nr: 0905574	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer as due 
to exposure to herbicides (Agent Orange), ionizing radiation, 
or benzene.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Paul, Minnesota.  The Veteran testified 
before a Decision Review Officer (DRO) in May 2006; a 
transcript of that hearing is associated with the claims 
folder.  A personal hearing before the Board was requested on 
the Veteran's February 2006 substantive appeal; however, he 
withdrew such request by letter dated in May 2006.  See 
38 C.F.R. § 20.702(e) (2008).

The Veteran filed a claim for entitlement to service 
connection for prostate cancer in June 2003; he initially 
asserted entitlement under theories related to herbicide 
exposure and ionizing radiation exposure.  The RO denied the 
Veteran's claim under both theories, and he perfected an 
appeal as to this issue.  Subsequently, at a May 2006 DRO 
hearing, the Veteran indicated that he also wished to claim 
entitlement to service connection for prostate cancer as due 
to benzene exposure.  See DRO Hearing Transcript, p. 6.  The 
RO issued a rating decision in July 2006 which reflects 
consideration of a theory of benzene exposure; it confirmed 
and continued the previous denial of service connection for 
prostate cancer.  The Veteran submitted a notice of 
disagreement with this denial and a statement of the case was 
issued in June 2007 as to the issue of entitlement to service 
connection for prostate cancer secondary to benzene exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) held that separate theories in support of a claim for 
a particular disability are to be adjudicated under one 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 
(2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 
(Fed. Cir. 2005).  As such, separate adjudication of the 
Veteran's claim of entitlement to service connection for 
prostate cancer as due to herbicide, ionizing radiation, 
and/or benzene exposure is not warranted.  Moreover, the 
Veteran need not file a separate substantive appeal as to the 
issue of entitlement to service connection for prostate 
cancer as secondary to benzene.  The Board notes that it has 
recharacterized the issue above to reflect all of the 
Veteran's theories of entitlement.

The Veteran submitted claims for entitlement to service 
connection for seminal vesicle disorder secondary to prostate 
cancer and type II diabetes mellitus secondary to herbicide 
(Agent Orange) exposure in November 2006 and January 2007, 
respectively.  These issues are not on appeal before the 
Board; therefore, the proper course of action is to REFER 
them to the RO for development and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for prostate cancer as due to ionizing radiation.  Throughout 
this appeal, he contends that he was exposed to ionizing 
radiation during service while participating in atmospheric 
nuclear testing in the Pacific Ocean.  

Service connection for a disorder claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

In the present case, the Defense Threat Reduction Agency 
(DTRA) was able to confirm that the Veteran was a participant 
in Operation DOMINIC I.  See DTRA Letter dated June 30, 2005.  
According to VA law and regulations, the Veteran is therefore 
considered a "radiation-exposed veteran."  38 C.F.R. § 
3.309(d)(3) (2008).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2), consist of twenty-one 
types of cancer, including leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, and lymphomas 
(except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2) (West 
2002); 38 C.F.R. § 3.309(d) (2008).  Prostate cancer, 
however, is not a presumptive disease.  

Nevertheless, if a claimant is a "radiation-exposed 
veteran" but does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), he may still 
benefit from the special development procedures provided in 
38 C.F.R. § 3.311 if the claimant suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
38 C.F.R. § 3.311 (2008).  Prostate cancer is a "radiogenic 
disease" within the meaning of this regulation.  38 C.F.R. § 
3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2008).  Following receipt of 
a dose assessment, the Under Secretary for Benefits shall 
consider the claim with reference to the following factors: 
(1) the probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) a veteran's gender and pertinent family 
history; (4) a veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. § 3.311(c) and (e).  
In making its determination, an advisory opinion may be 
requested from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  

In accordance with the above regulatory provisions, the RO 
submitted the Veteran's claim to the Department of Defense 
(more specifically, the DTRA) for a dose estimate.  The 
DTRA's dose estimate, explained in detail in a June 30, 2005, 
report, revealed a mean total external dose of 0.0 rem (upper 
bound of 0.0 rem) and an internal committed dose to the 
prostate of 0.0 rem (upper bound of 0.0 rem).  Thereafter, 
the RO requested a medical opinion regarding the relationship 
between the Veteran's prostate cancer and any exposure to 
radiation; the DTRA dose estimate information discussed above 
was provided along with a brief history of the Veteran's 
exposure, post-service carcinogen or radiation history, and 
family medical history.  In October 2005, the Director of the 
Compensation and Pension Service responded that the Veteran's 
claim was being returned without an opinion.  It was noted 
that, based on the DTRA dose estimate information, the 
Veteran was not exposed to radiation, and therefore no 
opinion pursuant to 38 C.F.R. § 3.311 was warranted.  No 
further development, including another request for an 
opinion, was undertaken.

In July 2007, the Veteran's United States Senator submitted a 
request for information; attached was the Veteran's 
correspondence to the Senator and corresponding evidence.  
Included in this packet of information was a letter from the 
DTRA to the Veteran dated January 19, 2006.  A review of this 
letter reveals that it is further explanation of the June 
2005 DTRA dose estimate.  Pertinent to the Veteran's current 
appeal, the January 2006 letter states, 

"In your situation, a zero dose means that no 
measurable dose was accrued based on the fact that 
there was no known radiation exposure environment.  
It is nonetheless possible that you could have 
received some very small dose below the detection 
limit of instrumentation employed at the time from 
an unknown source (e.g., small puddles of low-
intensity rain water following rain showers that 
were never noted or characterized). ... Your dose was 
reported as zero as opposed to "nothing" to 
account for the slight possibility of very low dose 
accrual in the absence of a non-radiation 
environment.  Based on our reporting criteria, a 
zero external gamma dose really means that the 
upper bound is less than 0.001 rem."

What is clear from the above statement is that while the 
Veteran's dose estimate is "0.00 rem," this is not evidence 
of no radiation exposure.  Rather, it reflects a non-
measurable dose of radiation.  Moreover, it appears that the 
upper bound of the external gamma dose reported in the May 
2006 report (0.00 rem) is more accurately reported as "less 
than 0.001 rem."  In light of such evidence, and with 
consideration of the fact that the record lacks any competent 
etiological evidence which considers the DTRA dose estimate, 
the Board finds that a remand is necessary for the purpose of 
obtaining an opinion from the VA Under Secretary for Health 
as to whether it is at least as likely as not that the 
Veteran's prostate cancer is due to radiation exposure during 
active duty service.  See 38 C.F.R. § 3.311(c)(1).  See also 
38 U.S.C.A. § 5103A(a) (West 2002).

As a final note, the Board observes that there is no 
indication that the agency of original jurisdiction (AOJ) has 
made any attempt to verify the Veteran's contentions of 
exposure to benzene from cleaning fluids used to clean the 
ship.  In order to fully develop this theory of entitlement, 
the AOJ should request from appropriate sources any 
information which might verify the Veteran's assertions.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain information from appropriate 
sources, including the National Personnel 
Records Center, that might verify the 
Veteran's assertions of in-service benzene 
exposure from chemical cleaning fluids 
used aboard the U.S.S. Hassayampa (AO-
145).  Any requests should be documented 
in the claims file, as well as any 
responses, negative or positive.  Requests 
must continue until the AOJ determines 
that the evidence sought does not exist or 
that further attempts to obtain such 
evidence would be futile.  

2.  Forward the Veteran's case to the VA 
Under Secretary for Benefits for 
appropriate action under 38 C.F.R. 
§ 3.311(c), to include an opinion from the 
VA Under Secretary for Health as to 
whether it is at least as likely as not 
that the Veteran's prostate cancer is due 
to radiation exposure in service.  In 
requesting an opinion from the VA Under 
Secretary for Health, the AOJ should 
expressly inform the Under Secretary that 
the dose estimate of 0.00 rem provided by 
the DTRA does not indicate that the 
Veteran was not exposed to radiation 
during service.  Rather, a dose estimate 
of 0.00 rem represents an non-measurable 
dose of radiation.  The AOJ should also 
provide a copy of the January 19, 2006, 
letter from the DTRA to the Veteran and 
direct the Under Secretary to consider the 
information provided in this letter, 
including the upper bound estimate of 
"less than 0.001 rem" for the external 
gamma dose.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include any 
evidence submitted since the issuance of 
the June 2007 supplemental statement of 
the case.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

